545 F.2d 1259
77-1 USTC  P 9132
NEWTON INSERT COMPANY, Transferor, and Tridair Industries,Transferee, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 74-2501.
United States Court of Appeals,Ninth Circuit.
Dec. 21, 1976.

Thomas R. Sheppard (argued), of Sheppard, Mullin, Richter & Hampton, Los Angeles, Cal., for petitioners-appellants.
Donald H. Olson, Atty.  (argued), Tax Division, U. S. Dept. of Justice, Washington, D. C., for respondent-appellee.
Before DUNIWAY, CARTER and ANDERSON, Circuit Judges.
PER CURIAM:


1
This is an appeal from a decision of the Tax Court, reported at 61 T.C. 570 (1974).  For the reasons stated by the Tax Court in its opinion, we affirm.


2
Affirmed.